                     Case 3:21-mj-05081-JRC
AO 106 (Rev. 04/10) Application for a Search Warran             Document 1 Filed 04/15/21 Page 1 of 35


                                     UNITED STATES DISTRICT COURT                                                         FILED           LODGED
                                                                                                                                    RECEIVED
                                                                    for the
                                                       Western District of Washington                               Apr 15, 2021
                                                      __________ District  of __________
                                                                                                                    CLERK U.S. DISTRICT COURT
                                                                                                            WESTERN DISTRICT OF WASHINGTON AT TACOMA
             In the Matter of the Search of                           )
                                                                                                           BY                                   DEPUTY

         (Briefly describe the property to be searched                )
          or identify the person by name and address)                 )        Case No. MJ21-5081
                                                                      )
                                                                      )
                                                                      )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):



located in the                                    District of                               , there is now concealed (identify the
person or describe the property to be seized):




          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  evidence of a crime;
                  contraband, fruits of crime, or other items illegally possessed;
                    property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                       Offense Description



                            The application is based on these facts:



                Delayed notice of      days (give exact ending date if more than 30 days:
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                           Applicant’s
                                                                                           A  li    ’ signature
                                                                                                       i


                                                                                           Printed name and title

                                       worn to before me and signed in my presence


Date:          4/15/21
                                                                                             Judge’s signature

City and state:
                                                                                           Printed name and title
                Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 2 of 35




 1                                           AFFIDAVIT
 2 STATE OF WASHINGTON                   )
                                         )      ss
 3
     COUNTY OF PIERCE                    )
 4
 5         I, Christian D. Martin, having been duly sworn, state as follows:
 6                     INTRODUCTION AND AGENT BACKGROUND
 7         1.       I am a Special Agent with the Internal Revenue Service (“IRS”), Criminal
 8 Investigation, and have been since September 2001. My current assignment is to conduct
 9 and assist in investigations of various white-collar crimes, including tax fraud, tax-related
10 fraud, and identity theft. My training and experience includes completion of the basic
11 training requirements for a Special Agent at the Federal Law Enforcement Training
12 Center and participation in numerous investigations, during the course of which I have
13 interviewed suspects and witnesses, executed court-authorized search and arrest warrants,
14 and used other investigative techniques to secure relevant information. As a result of my
15 training and experience, I am familiar with techniques and methods used by individuals
16 involved in criminal activity to conceal their activities from detection by law enforcement
17 authorities.
18         2.       I make this affidavit in support of an application under Rule 41 of the
19 Federal Rules of Criminal Procedure for warrants to search the residence located at 7914
20 SE Evergreen Highway, Vancouver, Washington 98664 (hereinafter “PREMISES I”) and
21 premises located at 3312 E Fourth Plain Boulevard, Suites 110 and 115, Vancouver,
22 Washington 98661 (hereinafter “PREMISES II” and, together with PREMISES I, the
23 “SUBJECT PREMISES”), as more fully described in Attachments A-1 and A-2 to this
24 Affidavit, for the property and items described in Attachment B to this Affidavit, as well
25 as any digital devices or other electronic storage media located therein.
26         3.       The facts set forth in this Affidavit are based on my own personal
27 knowledge; knowledge obtained from other individuals during my participation in this
28 investigation, including other law enforcement officers; interviews of cooperating

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 1                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                     Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 3 of 35




 1 witnesses; review of documents and records related to this investigation; communications
 2 with others who have personal knowledge of the events and circumstances described
 3 herein; and information gained through my training and experience.
 4              4.       Because this Affidavit is submitted for the limited purpose of establishing
 5 probable cause in support of the application for a search warrant, it does not set forth
 6 each and every fact that I or others have learned during the course of this investigation. I
 7 have set forth only the facts that I believe are necessary to establish probable cause to
 8 believe that evidence, fruits and instrumentalities of violations of Title 26, United States
 9 Code, Section 7206(1) (False and Fraudulent Statements by Taxpayer), Title 26, United
10 States Code, Section 7206(2) (Aiding False and Fraudulent Statements by Third Parties),
11 and Title 18, United States Code, Section 1343 (Wire Fraud) will be found at the
12 SUBJECT PREMISES.
13                                     SUMMARY OF INVESTIGATION 1
14 Initial Steps
15              5.       I became aware of KEITH MARK ALTAMIRANO after coming across a
16 copy of a tax return seemingly prepared by him in the search warrant evidence of an
17 unrelated tax return preparer investigation. The tax return was a 2015 Form 1040, U.S.
18 Individual Income Tax Return, for taxpayer CG (“CG1040”). CG1040 contained
19 questionable Schedule A itemized deductions as the deductions for business mileage,
20 meals and other business expenses exceeded $18,000 but the total income reported was
21
22
     1
         Based on my training and experience, I use the following technical terms to convey the following meanings:
23
               a.        IP address. The Internet Protocol address (or simply “IP address”) is a unique numeric address
24   used by digital devices on the Internet. Every digital device attached to the Internet must be assigned an IP address
     so that Internet traffic sent from and directed to that digital device may be directed properly from its source to its
25   destination. Most Internet service providers control a range of IP addresses. Some digital devices have static—that
26   is, long-term—IP addresses, while other digital devices have dynamic—that is, frequently changed—IP addresses.
               b.        Internet. The Internet is a global network of digital devices that communicate with each other.
27   Due to the structure of the Internet, connections between devices on the Internet often cross state and international
     borders, even when the devices communicating with each other are in the same state.
28             c.        Storage medium. A storage medium is any physical object upon which data can be recorded.
     Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical media.

         AFFIDAVIT OF CHRISTIAN D. MARTIN - 2                                                    UNITED STATES ATTORNEY
                                                                                                 700 STEWART STREET, SUITE 5220
         USAO No. 2021R389
                                                                                                  SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
                   Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 4 of 35




 1 only $21,988. Unreimbursed employee business expenses (“UEBEs”) are miscellaneous
 2 itemized deductions (“MIDs”) that can be deducted by employees on their respective
 3 Schedules A, Itemized Deductions, attached to their Form 1040. UEBEs must be paid or
 4 incurred during the year for carrying on their trade or business of being an employee and
 5 ordinary and necessary. Additionally, MIDs are subject to a two percent (2%) limit, so
 6 the deduction is calculated by adding together all MIDs and subtracting from that total
 7 two percent (2%) of one’s adjusted gross income. Expenses for commuting to work from
 8 home and vice versa are not deductible as UEBE.
 9            6.       Additionally, CG1040 appeared to be prepared using a consumer version of
10 Turbo Tax, a popular tax preparation software. I know from my training and experience
11 that Turbo Tax will print the phrase, “Self-Prepared” on the line where a paid preparer’s
12 firm name would normally be printed. CG1040 had the “Self-Prepared” phrase printed
13 on the line for “Firm’s name” but over top of that was a stamp which contained
14 ALTAMIRANO’s name, address, and Preparer Tax Identification Number (“PTIN”). 2 I
15 searched IRS databases and determined the copy of CG1040 filed with the IRS was filed
16 as a paper return and self-prepared, meaning there were no indications that
17 ALTAMIRANO identified himself as the return preparer on the copy of CG1040
18 submitted to the IRS.
19            7.       On October 19, 2020, I requested that the IRS Scheme Development Center
20 (“SDC”), which reviews and analyzes tax returns for fraudulent refund schemes, prepare
21 an analysis on return preparer ALTAMIRANO. Because ALTAMIRANO did not sign
22 many of the returns, neither I nor IRS employees at the SDC could search tax returns for
23 ALTAMIRANO’s identifying information. Instead, the SDC and I attempted to identify
24 the returns that had been prepared by ALTAMIRANO on the basis of other information;
25 specifically: (a) the email addresses associated with electronically-submitted tax returns; 3
26
27   2
       Anyone who prepares or assists in preparing federal tax returns for compensation must have a valid PTIN before
28   preparing returns.
     3
       When electronically submitting a Federal Income Tax return to the IRS, taxpayers and preparers have the option to
     input an email address so that they may receive notifications about their returns via email.
       AFFIDAVIT OF CHRISTIAN D. MARTIN - 3                                                       UNITED STATES ATTORNEY
                                                                                                  700 STEWART STREET, SUITE 5220
       USAO No. 2021R389
                                                                                                   SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
                   Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 5 of 35




 1 (b) the IP addresses associated with electronically-submitted tax returns; (c) the Device
 2 identification number (“Device ID”) associated with the electronically-submitted tax
 3 returns; 4 and (d) phone numbers listed on all returns whether filed electronically or
 4 mailed.
 5            8.       On November 5, 2020, I received the Lead Analysis Results (“LAR”) from
 6 the SDC. The LAR, combined with my own independent search of IRS databases,
 7 identified 1,677 Federal Income Tax returns for tax years 2015-2019 that shared one or
 8 more of the queried criteria. The combined analysis also indicated that ALTAMIRANO
 9 did not list his name, firm’s name, address, employer identification number (“EIN”), or
10 PTIN on 1,540 of the returns (92%) as the paid preparer. When a third-party tax preparer
11 creates and files a tax return on behalf of a taxpayer, the tax preparer is required to list on
12 the return his/her name or his/her tax-preparation firm’s name, as well as his/her phone
13 number and address. A tax preparer is also required to list on the return his/her PTIN
14 and/or his/her firm’s EIN. In my experience and expertise, I am aware that in other
15 schemes by tax preparers to defraud a taxpayer and/or the federal government, the tax
16 preparer does not ordinarily provide his/her own identifying information on the return.
17 By failing to provide his/her identifying information, the tax preparer attempts to evade
18 detection and liability for false information that may be set out in the return.
19 The Subject Premises
20 Premises I
21            9.       On March 16, 2021, ALTAMIRANO was interviewed by an IRS Revenue
22 Agent (“RA”) regarding audited tax returns that he prepared. ALTAMIRANO told the
23 RA he has been separated from his wife since 2015 and lives at 2515 Harney Street
24 (“Harney House”) in Vancouver, WA. County records confirm ALTAMIRANO owns
25
26   4
       The IRS implemented a Device ID field for electronic return filers and preparers for processing year 2015
27   (generally tax returns prepared for tax year 2014). The Device ID should contain unique data, accessed and
     transmitted by the software used to create the electronic return, which will identify the specific computer from
28   which the tax return was electronically filed. The Device ID field was voluntary for processing year 2015 but
     became mandatory for processing year 2016. This means that all returns submitted in processing year 2016 will
     contain the Device ID and some returns submitted for processing year 2015 will also contain the Device ID.
       AFFIDAVIT OF CHRISTIAN D. MARTIN - 4                                                       UNITED STATES ATTORNEY
                                                                                                  700 STEWART STREET, SUITE 5220
       USAO No. 2021R389
                                                                                                   SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
            Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 6 of 35




 1 the Harney House, having purchased it for $450,000 on or about April 24, 2020.
 2 However, social media posts by ALTAMIRANO indicate the house is a rental house.
 3        10.    County property records show ALTAMIRANO and his wife, Angela
 4 ALTAMIRANO (“ANGELA”) purchased PREMISES I in 2006 and ALTAMIRANO
 5 granted PREMISES I to ANGELA as her separate estate in November 2020.
 6 Nevertheless, video surveillance conducted on the SUBJECT PREMISES from February
 7 5, 2021, through April 8, 2021, shows that ALTAMIRANO lives at PREMISES I with
 8 his wife and one daughter. During this entire surveillance period, ALTAMIRANO was
 9 observed leaving PREMISES I nearly every day in the morning and returning to
10 PREMISES I in the evening. On days that he worked at PREMISES II, surveillance
11 captured ALTAMIRANO leaving PREMISES I with a soft satchel that appeared to be
12 brown in color and arriving at PREMISES II approximately 15 minutes later.
13 ALTAMIRANO was observed bringing this satchel into PREMISES II, leaving with it at
14 night, and bringing it with him into PREMISES I when he returned home in the evening.
15        11.    Additional evidence also suggests ALTAMIRANO presently resides at
16 PREMISES I. Since February 5, 2021, two vehicles were regularly observed at
17 PREMISES I. The first, a black Toyota Tundra with Washington license plate
18 #C27984U, is registered to ALTAMIRANO at PREMISES I. The second vehicle, a black
19 Jeep Cherokee with Washington license plate #AVY4669, is also registered to
20 ALTAMIRANO at PREMISES I. Comcast provides internet service for PREMISES I,
21 and the name on the account is ALTAMIRANO.
22        12.    Moreover, on April 28, 2020, ALTAMIRAO submitted an application for a
23 Paycheck Protection Program (“PPP”) loan and listed PREMISES I as his home address.
24 On August 11, 2020, ALTAMIRANO submitted his application for an investment
25 account at TD Ameritrade and listed PREMISES I as his home address. On September
26 14, 2020, ALTAMIRANO submitted his application for an investment account at Webull
27 Financial LLC, and listed PREMISES I as his home address. During an undercover
28 operation conducted at PREMISES II on March 26, 2021 (discussed in more detail

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 5                             UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 7 of 35




 1 below), ALTAMIRANO stated that he needed his wife to bring his UPS label from his
 2 house, presumably referring to PREMISES I.
 3 Premises II
 4         13.    ALTAMIRANO’s tax preparation business operates under the name of
 5 Servicios Latinos, which is the trade name or “dba” of Integrity Investments, LLC
 6 (“Integrity Investments”). The Employer Identification Number (“EIN”) for Integrity
 7 Investments is XX-XXXXXXX and ALTAMIRANO’s PTIN is P01465285. The physical
 8 address for Servicios Latinos is PREMISES II.
 9         14.    Servicios Latinos has a business website, the address of which is servicios-
10 latinosintegrity-investments.business.site. The website lists PREMISES II as the
11 business location. At the top of the webpage just below the business name Servicios
12 Latinos is the phrase, “Tax Preparation in Vancouver.” This is proceeded by several
13 pictures of ALTAMIRANO and PREMISES II. Servicios Latinos also has a Facebook
14 page which contains a picture of ALTAMIRANO sitting behind a desk. In the “About”
15 section of the Facebook page, the PREMISES II is listed as the address for Servicios
16 Latinos and the business is described as, “Tax specialist.” This Facebook page also lists
17 various services offered by Servicios Latinos along with applicable fees, including for
18 business taxes ($200), state taxes ($50), federal taxes ($100), power of attorney ($100),
19 and divorce package ($400).
20         15.    Integrity Investments was assigned EIN XX-XXXXXXX by the IRS in
21 November 2006 and is listed as a single member limited liability company with
22 ALTAMIRANO being the single member. ALTAMIRANO filed his tax years 2015
23 through 2019 Forms 1040 and reported the income and expenses for Integrity
24 Investments on a Schedule C, Profit or Loss From Business, attached to each Form 1040.
25 ALTAMIRANO has yet to file his 2020 Form 1040.
26         16.    Since early February 2021, ALTAMIRANO has been observed regularly
27 unlocking the doors to PREMISES II, turning on the “Open” sign, taking cigarette breaks
28 outside PREMISES II, and otherwise remaining inside PREMISES II until

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 6                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 8 of 35




 1 ALTAMIRANO closed the business at night. Furthermore, dozens of clients per day
 2 were observed entering PREMISES II with papers in their hands which, based on my
 3 training and experience, I believe to be documents used in the preparation of income tax
 4 returns.
 5 Tax Filings
 6         17.    On or about December 19, 2017, ALTAMIRANO was assessed $2,200 in
 7 tax return preparer penalties by the IRS for 2015 and 2016 Federal Income Tax returns he
 8 prepared for client RHR. The $2,200 was comprised of $2,000 for taking an
 9 unreasonable position, $100 for failure to sign the returns, and $100 for failure to furnish
10 identifying information on the returns. RHR was assessed additional taxes of $12,802 for
11 2015 and $8,347 for 2016 after the returns prepared for RHR by ALTAMIRANO were
12 audited and many of the UEBEs and Schedule C expenses were deemed false. On or
13 about March 12, 2018, ALTAMIRANO was assessed $100 in preparer penalties by the
14 IRS for a 2017 Federal Income Tax return he prepared for client SB. The $100 was
15 comprised of $50 for failure to sign the return and $50 for failure to furnish identifying
16 information on the return. SB was assessed an additional tax of $3,708 after the tax year
17 2017 return prepared for SB by ALTAMIRANO was audited and many of the UEBEs
18 and Schedule C expenses were deemed false.
19         18.    Comcast records confirm Servicios Latinos, whose subscriber address is
20 PREMISES II, has been assigned IP address 71.59.206.246 since at least August 30,
21 2020. During the previously discussed March 2021 interview with the RA,
22 ALTAMIRANO stated that in prior years he only prepared about 10-20 returns per year
23 but this year he has prepared 40-50 returns. The IRS began accepting tax returns for tax
24 year 2020 on February 12, 2021, and since that time at least 629 Federal Income Tax
25 Returns have been transmitted to the IRS from IP address 71.59.206.246 but none of
26 those returns contain ALTAMIRANO’s PTIN or other required identifying information.
27 Using video surveillance, I have identified over 100 unique license plates of people that
28 have visited PREMISES II since February 5, 2021. To date I have identified 64

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 7                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 9 of 35




 1 registered owners of these vehicles by searching the respective state Department of
 2 Licensing records. By cross-referencing the identities of these 64 registered owners with
 3 IRS records, I have determined 27 of these people have already had tax returns processed
 4 by the IRS for processing year 2021. Of these 27, 19 had returns electronically filed that
 5 contain two or more pieces of information that identify ALTAMIRANO as the return
 6 preparer, such as IP address, phone number, email address and Device ID.
 7         19.    ALTAMIRANO has filed his personal Federal Income Tax return every
 8 year for the last ten years. ALTAMIRANO claimed the Head of Household filing status
 9 in eight of those years and the Single filing status in the remaining two years.
10 ALTAMIRANO’s wife, ANGELA, has filed her personal Federal Income Tax return in
11 eight of the last ten years. ANGELA claimed Head of Household filing status in all eight
12 years. ALTAMIRANO listed his home address as PO Box 1601 on six of his last ten
13 Federal Income Tax returns, and 14808 SE Rivercrest Drive on the remaining four
14 returns. County property records indicate 14808 SE Rivercrest Drive has been owned by
15 Belen and Steven Ortiz since 1999. ALTAMIRANO indicated on his Business Account
16 Application with TD Ameritrade that Belen Ortiz is his mother. ANGELA listed her
17 home address as PREMISES I on seven of her last eight Federal Income Tax returns, and
18 14808 SE Rivercrest Drive on the remaining return.
19         20.    Married taxpayers have but two choices for filing status on their personal
20 Federal Income Tax return – married filing jointly or married filing separately. Based on
21 my training and experience I know that married taxpayers will sometimes file as
22 unmarried to claim the Head of Household or Single filing status to qualify for higher
23 standard deductions and Earned Income Credits (“EIC”). For example, for tax year 2018
24 ALTAMIRANO and ANGELA filed separate returns and each claimed Head of
25 Household and the EIC. The standard deduction for Head of Household in 2018 was
26 $18,000, whereas the standard deduction for married filing jointly was $24,000 (married
27 filing separate would have resulted in an even lower standard deduction). By filing
28 separate returns and claiming Head of Household ALTAMIRANO and ANGELA

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 8                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 10 of 35




 1 inflated their total standard deduction for 2018 by taking two $18,000 ($18,000 x 2 =
 2 $36,000) standard deductions instead of the $24,000 required for married couples filing
 3 jointly. ALTAMIRANO and ANGELA used the same tactic to secure a combined EIC
 4 of $7,419 for 2018, whereas had they filed married filing jointly they would have only
 5 received approximately $2,592 (taxpayers who file married filing separate do not qualify
 6 for the EIC).
 7         21.     Furthermore, on his TD Ameritrade individual investment account
 8 application, completed August 8, 2020, ALTAMIRANO reported that he was a self-
 9 employed accountant/auditor/bookkeeper with annual income exceeding $250,000. On
10 his Webull Financial LLC individual investment account application, completed on or
11 about September 14, 2020, ALTAMIRANO reported that his annual income was between
12 $500,000 and $1,200,000. Conversely, ALTAMIRANO reported total income on his tax
13 years 2015 through 2019 personal Federal income tax returns in the following amounts,
14 respectively: $11,668, $13,206, $11,437, $31,060, and $42,442.
15 PPP Loan
16         22.     As previously mentioned, on April 28, 2020, ALTAMIRAO submitted an
17 application for a PPP loan. As part of his PPP loan application ALTAMIRANO provided
18 a copy of his 2019 Schedule C to Celtic that reported significantly less expenses than the
19 2019 Schedule C ALTAMIRANO submitted to the IRS with his 2019 Form 1040. Total
20 business expenses on the Schedule C provided to Celtic totaled $215,820, while total
21 business expenses on the Schedule C filed with the IRS totaled $296,033. On the
22 Schedule C filed with the IRS, ALTAMIRANO inflated car and truck expenses by
23 $1,213, supplies by $10,000, and rent by $69,000. County property records indicate
24 PREMISES II is owned by Legacy Rental Properties, LLC (“Legacy”). A review of
25 Integrity Investments’ bank statements revealed that ALTAMIRANO pays Legacy
26 $2,900 per month, or $34,800 annually. ALTAMIRANO reported rent expense of
27 $36,000 on the Schedule C provided to Celtic, which approximates actual payments to
28

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 9                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 11 of 35




 1 Legacy. However, on the Schedule C filed with the IRS ALTAMIRANO reported rent
 2 expense of $105,000.
 3         23.    ALTAMIRANO indicated on his PPP application that his was not a
 4 seasonal business and that he had monthly payroll of $12,391. IRS and Washington
 5 Employment Security Department records, however, revealed that neither
 6 ALTAMIRANO nor Integrity Investments LLC have issued a Form W-2 to an employee
 7 since at least 2015. Per IRS records, Integrity Investments has issued only three Forms
 8 1099-MISC to independent contractors since 2015. Two Forms 1099-MISC were issued
 9 for 2015 and totaled $75,182, and one of those was issued to ANGELA for $60,041. The
10 third Form 1099-MISC was issued for 2019 in the amount of $55,285 which, when
11 averaged over twelve months, equates to $4,607 per month.
12         24.    On May 4, 2020, ALTAMIRANO received a PPP loan for $30,977.
13 Undercover Shop
14         25.    On March 26, 2021, an IRS-CI undercover operation was conducted at
15 PREMISES II. One undercover agent (UCA) was sent into the office at PREMISES II to
16 have a tax return prepared. The UCA had a Form W-2 with wages of $19,968 and
17 $756.60 of Federal income tax withheld. Additionally, the UCA had a handwritten list of
18 cash receipts received from house cleaning work performed as an independent contractor
19 for which the UCA was not given a Form 1099-NEC or 1099-MISC. The total of all cash
20 receipts was $20,496 and the UCA had no expenses related to this income. The UCA’s
21 filing status was single with zero dependents. With these parameters the correct Federal
22 income tax due on the return was $4,769.
23         26.    The UCA initially met with ALTAMIRANO, informing him of the need to
24 have a tax return prepared. After a brief conversation ALTAMIRANO instructed the
25 UCA to sit at a desk where one of his data-entry clerks would input the UCA’s
26 information into a computer. The data entry clerk took the UCA’s documents, entered
27 the information into a laptop computer, created a physical file folder for the UCA, then
28 excused herself. After some time ALTAMIRANO sat where the data entry clerk had sat

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 10                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 12 of 35




 1 and began to complete the UCA’s 2020 Form 1040. ALTAMIRANO printed several
 2 forms and, after collecting them from the printer, instructed the UCA on the need to use
 3 Schedule C, Profit or Loss From Business, to report the UCA’s cash receipts of $20,496.
 4 ALTAMIRANO explained to the UCA that if he reported the $20,496 in cash receipts,
 5 along with the wages reported on the UCA’s Form W-2 of $19,968, the UCA would owe
 6 Federal income taxes of $4,740. ALTAMIRANO also wrote this figure on the
 7 handwritten earnings summary provided to him by the UCA, which he returned to the
 8 UCA at the end of the meeting. ALTAMIRANO further explained that if he reported
 9 only $5,000 of cash receipts, perhaps what the UCA deposited into a bank account, and
10 claimed $7,000 in expenses the UCA would receive a refund of all Federal income taxes
11 withheld. Lastly, ALTAMIRANO informed that UCA that if he did not report any of the
12 cash receipts the UCA would only owe Federal income tax of $1.
13         27.    ALTAMIRANO suggested the UCA not report the cash receipts and just
14 pay $1 to the IRS. The UCA accepted this suggestion and ALTAMIRANO completed
15 the return without the cash receipts. ALTAMIRANO said he would pay the $1 in Federal
16 income tax owed by the UCA. The UCA paid ALTAMIRANO $100 cash for
17 preparation of the 2020 Form 1040.
18         28.    At one point towards the end of the meeting, ALTAMIRANO turned his
19 laptop towards the UCA. The UCA was able to see that ALTAMIRANO was using
20 Turbo Tax to prepare the UCA’s income tax return. ALTAMIRANO subsequently
21 provided the UCA with a copy of the 2020 Form 1040 he prepared. In the “Paid Preparer
22 Use Only” section of the UCA’s income tax return, on the line for “Firm’s name”, are
23 two strips of white out correction tape. This is an indicator that ALTAMIRANO used
24 either the free or consumer version of Turbo Tax and used the correction tape to cover up
25 the “Self-Prepared” text that prints on the income tax return when using one of these
26 products. The free and consumer versions of Turbo Tax carry the expectation that the
27 taxpayer is self-preparing his or her return and therefore does not offer the option to enter
28 a PTIN or any other preparer identification information.

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 11                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 13 of 35




 1         29.    During the undercover operation at PREMISES II, ALTAMIRANO told
 2 the UCA he had to call his wife and ask her to bring his UPS label from his house.
 3 ALTAMIRANO placed the call in front of the UCA and asked the person on the end of
 4 the line to bring “my little UPS label off the kitchen counter downstairs”, and also asked
 5 to bring a business card for an electrician that was, “upstairs on the chest of drawers by
 6 my little lamp.” ANGELA was observed by the IRS Special Agents arriving at
 7 PREMISES II approximately sixteen minutes later. ANGELA subsequently prepared a
 8 receipt for the UCA and assembled the UCA’s return copies in the previously prepared
 9 file folder.
10                              BUSINESS AND TAX RECORDS
11         30.    Based on my training and experience, persons engaged in tax schemes,
12 conspiracies to defraud the United States, evasion of income tax, the filing of false
13 returns, and obstruction of the administration of the income tax law often maintain
14 records for long periods of time, particularly when they are involved in a pattern of
15 conduct over a long period of time. There are many reasons why criminal offenders
16 maintain evidence for long periods of time. The evidence may be innocuous at first
17 glance (e.g. financial, credit card and banking documents, travel documents, receipts,
18 documents reflecting purchases of assets, personal calendars, telephone and address
19 directories, check books, videotapes and photographs, utility records, ownership records,
20 letters and notes, tax returns and financial records, escrow files, telephone and pager bills,
21 keys to safe deposit boxes, packaging materials, computer hardware and software), but
22 have significance and relevance when considered in light of other evidence. The criminal
23 offender may no longer realize he still possesses the evidence or may believe law
24 enforcement could not obtain a search warrant to seize the evidence. The criminal
25 offender may also be under the mistaken belief that he/she has deleted, hidden or further
26 destroyed any computer-related evidence, which may be retrievable by a trained forensic
27 computer expert. In addition, Title 26, United States Code, Section 6001 and the
28

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 12                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 14 of 35




 1 corresponding regulations require taxpayers keep records for no less than three years after
 2 the return is filed.
 3         31.      Based on my training and experience, persons engaged in tax schemes,
 4 conspiracies to defraud the United States, evasion of income tax, the filing of false
 5 returns, and obstruction of the administration of the income tax law, frequently retain
 6 records of their correspondence and transactions within their business and other places
 7 under their control. These records may be in the form of written communications,
 8 emails, receipts, negotiated instruments, contracts, bank statements, tax returns, and other
 9 records. Records of this kind are often also stored on computer media.
10         32.      Based on my training and experience, I know that companies often keep
11 their financial and business records where they conduct business. This allows the
12 company to consult and use the information when making business decisions and
13 preparing financial information, including for legal and regulatory purposes such as filing
14 tax returns. Other such documents kept by companies include:
15               a. Banking records, such as bank statements, cancelled checks, withdrawal
                    slips, check registers, deposit tickets, loan documents, and correspondence;
16
                 b. Income records, such as sales invoices, receipts, cash register tapes, cash
17                  receipt logs, sales journals, credit card merchant account statements and
18                  records, and customer information;
19               c. Expense records, such as purchase receipts, invoices, credit card statements,
                    copies of cashier’s checks, petty cash logs, journals, and ledgers of
20                  expenditures;
21               d. Asset acquisition and disposal records, such as titles, deeds, contracts,
22                  receipts, inventory records, invoices, and depreciation schedules;

23               e. Payroll records, such as employee lists, timecards, Forms W-2, Forms W-4,
                    and records of payments;
24
                 f. Financial records, such as income statements, cash flow statements, balance
25                  sheets, bookkeeping records, and income and expense projections;
26               g. Tax documents, such as filed and unfiled state and federal income and
                    excise tax returns and employment tax returns;
27
28

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 13                                    UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 15 of 35




 1               h. Audit and compliance records, such as correspondence with or about audits
                    and compliance requirements, copies of complete or incomplete financial
 2
                    disclosure forms, including Form 8300;
 3               i. Regulatory and industry association information, such as guides to best
 4                  practices, industry training/conference materials, rules and regulations,
                    business and other licenses, pamphlets/notices, regulatory and compliance
 5                  requirements, and correspondence with regulatory agencies; and
 6               j. Corporate records, such as incorporation records, annual reports, stock
 7                  books/ownership records, agreements, and shareholder or investor loans.
 8 Surveillance of PREMISES II, along with records obtained and reviewed during this
 9 investigation, demonstrates that ALTAMIRANO conducts business at PREMISES II.
10         33.      Based on my training and experience, I also know that owners of small and
11 closely held businesses often keep personal records and documents at their place of
12 business. These records often include personal bank records, records showing asset
13 ownership and acquisition, investments, records of cash hoards, insurance records, loan
14 records, promissory notes, agreements, correspondence, travel documents, safe deposit
15 box keys, notes, and tax information.
16         34.      Based upon my training and experience, I know that individuals and
17 businesses commonly use computers or other electronic storage media to prepare and
18 store the records described above and to prepare, complete, print, and file tax returns. It
19 is likely that the records described above would be found on computers and other
20 electronic storage media found in PREMISES I and PREMISES II for the following
21 reasons:
22               a. Video from the undercover operation clearly shows ALTAMIRANO
23                  preparing the UCAs tax return on a silver Hewlett-Packard laptop
                    computer.
24
                 b. During the undercover operation the UCA personally observed
25                  approximately nine laptop computers on desks throughout PREMISES II.
26               c. 629 returns identified and believed to be prepared by ALTAMIRANO were
                    transmitted to the IRS electronically from a computer since February 5,
27                  2021. The IRS received a Device ID as part of each transmission.
28

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 14                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 16 of 35




 1                d. While conducting surveillance I personally observed ALTAMIRANO
                     sitting at a desk working on a computer while meeting with clients.
 2
                  e. The website for Servicios Latinos has a “Make Appointment” link, which
 3                   redirects clients to the following web address:
 4                   meetings.hubspot.com/servicioslatino. At this address is a web page,
                     hosted by Hubspot, containing a calendar for Servicios Latinos. Clients can
 5                   select a date, time, and length of appointment to have their tax returns
 6                   prepared and, after entering their name, email address and phone number,
                     can click on a button to confirm this appointment.
 7
                  f. The Facebook page for Servicios Latinos contains a post by Servicios
 8                   Latinos with the following statement: “You can call or text (360) 443-7617
 9                   to schedule your appointment.” There is also a post by Servicios Latinos
                     encouraging clients to fax, email, or text their documents and a phone
10                   number and email address are provided.
11          35.      Based on my training and experience, I know that these business and
12 personal records kept where a company conducts business can be useful in showing
13 whether a person or entity reported all income to the IRS or evaded federal tax
14 requirements.
15          36.      Based on my training and experience, when investigating tax crimes, I
16 know that it is useful to compare tax and financial records maintained by a business over
17 the course of multiple years in order to evaluate, among other things, the business’
18 income, expenditures, and accounting practices. Based on my training and experience,
19 companies retain business records for extended periods of time and are legally obligated
20 to retain tax records for multiple years after a return is filed or tax is paid.
21        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS
22          37.      As described above and in Attachment B, this application seeks permission
23 to search for evidence, fruits and/or instrumentalities that might be found at the
24 SUBJECT PREMISES, in whatever form they are found. One form in which the
25 evidence, fruits and/or instrumentalities might be found is data stored on digital devices,
26 such as computer hard drives or other electronic storage media. Thus, the warrant
27 applied for would authorize the seizure of digital devices or other electronic storage
28

      AFFIDAVIT OF CHRISTIAN D. MARTIN - 15                                   UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      USAO No. 2021R389
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 17 of 35




 1 media or, potentially, the copying of electronically stored information from digital
 2 devices or other electronic storage media, all under Rule 41(e)(2)(B)
 3         38.      Based upon my review of the evidence gathered in this investigation, my
 4 review of data and records, information received from other agents and computer
 5 forensics examiners, and my training and experience, I submit that if a computer or other
 6 electronic storage media is found at the SUBJECT PREMISES, there is probable cause to
 7 believe that evidence, fruits, and/or instrumentalities of the crimes of Title 26, United
 8 States Code, Sections 7206(1)-(2) (Fraud and False Statements), and Title 18, United
 9 States Code, Section 1343 (Wire Fraud) will be stored on those digital devices or other
10 electronic storage medium, for at least the following reasons:
11               a. Based on actual inspection of evidence related to this investigation, such as
                    bank statements, financial statements and emails, I am aware that computer
12
                    equipment was used to generate, store, and print documents used in filing
13                  tax returns that could violate 26 U.S.C. §§ 7201 and 7206(2). There is
                    reason to believe that there are computer systems currently located at
14
                    PREMISES I and PREMISES II.
15               b. A review of evidence and witness statements shows ALTAMIRANO
16                  prepared returns on a computer and printed client return copies from a
                    computer.
17
                 c. Review of evidence in this investigation shows ALTAMIRANO used the
18                  TurboTax software program from Intuit Inc. to prepare and transmit tax
19                  returns to the IRS.
20               d. Review of evidence in this investigation shows ALTAMIRANO entered
                    email addresses, for accounts which he had access to, into the TurboTax
21                  software program to receive status updates on the processing of returns.
22               e. Based on my knowledge, training, and experience, I know that computer
23                  files or remnants of such files can be recovered months or even years after
                    they have been downloaded onto a storage medium, deleted, or viewed via
24                  the Internet. Electronic files downloaded to a storage medium can be stored
25                  for years at little or no cost. Even when files have been deleted, they can be
                    recovered months or years later using forensic tools. This is so because
26                  when a person “deletes” a file on a computer, the data contained in the file
27                  does not actually disappear; rather, that data remains on the storage medium
                    until it is overwritten by new data.
28

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 16                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 18 of 35




1                 f. Therefore, deleted files, or remnants of deleted files, may reside in free
                     space or slack space—that is, in space on the storage medium that is not
2
                     currently being used by an active file—for long periods of time before they
3                    are overwritten. In addition, a computer’s operating system may also keep
                     a record of deleted data in a “swap” or “recovery” file.
4
                  g. Wholly apart from user-generated files, computer storage media—in
5                    particular, computers’ internal hard drives—contain electronic evidence of
6                    how a computer has been used, what it has been used for, and who has used
                     it. To give a few examples, this forensic evidence can take the form of
7                    operating system configurations, artifacts from operating system or
8                    application operation; file system data structures, and virtual memory
                     “swap” or paging files. Computer users typically do not erase or delete this
9                    evidence, because special software is typically required for that task.
10                   However, it is technically possible to delete this information.
11                h. Similarly, files that have been viewed via the Internet are sometimes
                     automatically downloaded into a temporary Internet directory or “cache.”
12
            39.      As further described in Attachment B to the application for PREMISES I
13
     and PREMISES II, I am seeking permission to locate not only computer files that might
14
     serve as direct evidence of the crimes described on the warrant, but also for forensic
15
     electronic evidence that establishes how computers were used, the purpose of their use,
16
     who used them, and when. There is probable cause to believe that this forensic electronic
17
     evidence will be on any digital device in the SUBJECT PREMISES because, based on
18
     my knowledge, training, and experience, I know:
19
                  a. Data on the storage medium can provide evidence of a file that was once on
20                   the storage medium but has since been deleted or edited, or of a deleted
21                   portion of a file (such as a paragraph that has been deleted from a word
                     processing file). Virtual memory paging systems can leave traces of
22                   information on the storage medium that show what tasks and processes
23                   were recently active. Web browsers, e-mail programs, and chat programs
                     store configuration information on the storage medium that can reveal
24                   information such as online nicknames and passwords. Operating systems
25                   can record additional information, such as the attachment of peripherals, the
                     attachment of USB flash storage devices or other external storage media,
26                   and the times the computer was in use. Computer file systems can record
27                   information about the dates files were created and the sequence in which
                     they were created, although this information can later be falsified.
28

      AFFIDAVIT OF CHRISTIAN D. MARTIN - 17                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO No. 2021R389
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 19 of 35




1             b. Forensic evidence on a computer or storage medium can also indicate who
                 has used or controlled the computer or storage medium. This “user
2
                 attribution” evidence is analogous to the search for “indicia of occupancy”
3                while executing a search warrant at a residence. For example, registry
                 information, configuration files, user profiles, e-mail, e-mail address books,
4
                 “chat,” instant messaging logs, photographs, the presence or absence of
5                malware, and correspondence (and the data associated with the foregoing,
                 such as file creation and last-accessed dates) may be evidence of who used
6
                 or controlled the computer or storage medium at a relevant time. Further,
7                forensic evidence on a digital device can show how and when it was
                 accessed or used. Such “timeline” information allows the forensic analyst
8
                 and investigators to understand the chronological context of access to the
9                digital device, its use, and events relating to the offense under investigation.
                 This “timeline” information may tend to either inculpate or exculpate the
10
                 user of the digital device. Last, forensic evidence on a digital device may
11               provide relevant insight into the user’s state of mind as it relates to the
                 offense under investigation. For example, information on a digital device
12
                 may indicate the user’s motive and intent to commit a crime (e.g., relevant
13               web searches occurring before a crime indicating a plan to commit the
                 same), consciousness of guilt (e.g., running a “wiping program” to destroy
14
                 evidence on the digital device or password protecting or encrypting such
15               evidence in an effort to conceal it from law enforcement), or knowledge
                 that certain information is stored on a digital device (e.g., logs indicating
16
                 that the incriminating information was accessed with a particular program).
17            c. A person with appropriate familiarity with how a computer works can, after
18               examining this forensic evidence in its proper context, draw conclusions
                 about how computers were used, the purpose of their use, who used them,
19               and when.
20            d. The process of identifying the exact files, blocks, registry entries, logs, or
21               other forms of forensic evidence on storage medium that are necessary to
                 draw an accurate conclusion is a dynamic process. While it is possible to
22               specify in advance the records to be sought, computer evidence is not
23               always data that can be merely reviewed by a review team and passed along
                 to investigators. Whether data stored on a computer is evidence may
24               depend on other information stored on the computer and the application of
25               knowledge about how a computer behaves. Therefore, contextual
                 information necessary to understand other evidence also falls within the
26               scope of the warrant.
27            e. Further, in finding evidence of how a computer was used, the purpose of its
28               use, who used it, and when, sometimes it is necessary to establish that a
                 particular thing is not present on a storage medium. For example, the
     AFFIDAVIT OF CHRISTIAN D. MARTIN - 18                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 20 of 35




1                  presence or absence of counter-forensic programs or anti-virus programs
                   (and associated data) may be relevant to establishing the user’s intent.
2
             DIGITAL DEVICES AS INSTRUMENTALITIES OF THE CRIMES
3
            40.    I know that when an individual uses either a business or personal computer
4
     in keeping records the individual’s business computers often will serve both as
5
     instrumentalities for committing the crime and storage media for evidence of the crime.
6
     Based on the information in this Affidavit, I believe that the digital devices belonging to
7
     ALTAMIRANO and Servicios Latinos at PREMISES I and PREMISES II are
8
     instrumentalities of crime as well as storage devices, because they constitute the means
9
     by which ALTAMIRANO committed the violations. Any personal or business
10
     computers belonging to ALTAMIRANO or Servicios Latinos at PREMISES I or
11
     PREMISES II likely were used to commit the crimes of false statements, willful aiding or
12
     assisting in the preparation of false tax returns, and wire fraud in violation of 26 U.S.C.
13
     §§ 7206(1) & 7206(2) and 18 U.S.C. § 1343 because they were used by ALTAMIRANO
14
     (a) to prepare client tax returns; (b) collect payments for the business; (c) to discuss
15
     services with clients through email and other communications; (d) to post information to
16
     the website and social media accounts of the businesses. Therefore, I believe that in
17
     addition to seizing the digital devices to conduct a search of their contents as set forth
18
     herein, there is probable cause to seize those digital devices as instrumentalities of the
19
     criminal activity.
20
            41.    If, after conducting its examination, law enforcement personnel determine
21
     that any digital device is any instrumentality of the criminal offenses referenced above,
22
     the government may retain that device during the pendency of the case as necessary to,
23
     among other things, preserve the instrumentality evidence for trial, ensure the chain of
24
     custody, and litigate the issue of forfeiture. If law enforcement personnel determine that
25
     a device was not an instrumentality of the criminal offenses referenced above, it shall be
26
     returned to the person/entity from whom it was seized within 90 days of the issuance of
27
     the warrant, unless the government seeks and obtains authorization from the Court for its
28
     retention.
      AFFIDAVIT OF CHRISTIAN D. MARTIN - 19                                   UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      USAO No. 2021R389
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 21 of 35




 1    PAST EFFORTS TO OBTAIN ELECTRONICALLY STORED INFORMATION
 2          42.    Because of the nature of the evidence that I am attempting to obtain and the
 3 nature of the investigation, I have not made any prior efforts to obtain the evidence based
 4 on the consent of any party who may have authority to consent. I believe, based upon the
 5 nature of the investigation and the information I have received, that if ALTAMIRANO
 6 becomes aware of the search warrant, he may attempt to destroy any potential evidence,
 7 whether digital or non-digital, thereby hindering law enforcement agents from the
 8 furtherance of the criminal investigation.
 9                        RISK OF DESTRUCTION OF EVIDENCE
10          43.    I know, based on my training and experience, that digital information can
11 be very fragile and easily destroyed. Digital information can also be easily encrypted or
12 obfuscated such that review of the evidence would be extremely difficult, and in some
13 cases impossible. I do not know whether, in the instant case, ALTAMIRANO used
14 encryption on the computer systems he utilizes to engage in his crimes. If an encrypted
15 computer is either powered off, or if the user has not entered the encryption password and
16 logged onto the computer, it is likely that any information contained on the computer will
17 be impossible to decipher. If the computer is powered on, however, and the user is
18 already logged onto the computer, there is a much greater chance that the digital
19 information can be extracted from the computer. This is because when the computer is
20 on and in use, the password has already been entered and the data on the computer is
21 accessible. However, giving the owner of the computer time to activate a digital security
22 measure, pull the power cord from the computer, or even log off of the computer, could
23 result in a loss of digital information that could otherwise have been extracted from the
24 computer.
25        REQUEST FOR AUTHORITY TO CONDUCT OFF-SITE SEARCH OF
               TARGET COMPUTERS AND OTHER DIGITAL DEVICES
26
           44.  In most cases, a thorough search of a premise for information that might be
27
     stored on storage media often requires the seizure of the physical storage media and later
28
     off-site review consistent with the warrant. In lieu of removing storage media from the
      AFFIDAVIT OF CHRISTIAN D. MARTIN - 20                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 22 of 35




 1 premises, it is sometimes possible to make an image copy of storage media. Generally
 2 speaking, imaging is the taking of a complete electronic picture of the computer’s data,
 3 including all hidden sectors and deleted files. Either seizure or imaging is often
 4 necessary to ensure the accuracy and completeness of data recorded on the storage media,
 5 and to prevent the loss of the data either from accidental or intentional destruction. This
 6 is true because of the following:
 7               a. The time required for an examination. As noted above, not all evidence
                    takes the form of documents and files that can be easily viewed on site.
 8
                    Analyzing evidence of how a computer has been used, what it has been
 9                  used for, and who has used it requires considerable time, and taking that
                    much time on premises could be unreasonable. As explained above,
10
                    because the warrant calls for forensic electronic evidence, it is exceedingly
11                  likely that it will be necessary to thoroughly examine storage media to
                    obtain evidence. Storage media can store a large volume of information.
12
                    Reviewing that information for things described in the warrant can take
13                  weeks or months, depending on the volume of data stored, and would be
                    impractical and invasive to attempt on-site.
14
                 b. Technical requirements. Computers can be configured in several different
15                  ways, featuring a variety of different operating systems, application
16                  software, and configurations. Therefore, searching them sometimes
                    requires tools or knowledge that might not be present on the search site.
17                  The vast array of computer hardware and software available makes it
18                  difficult to know before a search what tools or knowledge will be required
                    to analyze the system and its data on the Premises. However, taking the
19                  storage media off-site and reviewing it in a controlled environment will
20                  allow its examination with the proper tools and knowledge.
21               c. Variety of forms of electronic media. Records sought under this warrant
                    could be stored in a variety of storage media formats that may require off-
22                  site reviewing with specialized forensic tools.
23                                    SEARCH TECHNIQUES
24         45.      Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal
25 Rules of Criminal Procedure, the warrant I am applying for will permit seizing, imaging,
26 or otherwise copying digital devices or other electronic storage media that reasonably
27 appear capable of containing some or all of the data or items that fall within the scope of
28 Attachment B to the application seeking authorization to search PREMISES I and

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 21                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 23 of 35




1 PREMISES II, and will specifically authorize a later review of the media or information
2 consistent with that warrant.
3         46.      Consistent with the above, I am requesting the authority to seize and/or
4 obtain a forensic image of digital devices or other electronic storage media that
5 reasonably appear capable of containing data or items that fall within the scope of
6 Attachment B to the application seeking authorization to search PREMISES I and
7 PREMISES II, and to conduct off-site searches of the digital devices or other electronic
8 storage media and/or forensic images, using the following procedures:
9               a. Upon securing the physical search site, the search team will conduct an
                   initial review of any digital devices or other electronic storage media
10
                   located at PREMISES I or PREMISES II described in Attachment A that
11                 are capable of containing data or items that fall within the scope of
                   Attachment B to this Affidavit, to determine if it is possible to secure the
12
                   data contained on these devices onsite in a reasonable amount of time and
13                 without jeopardizing the ability to accurately preserve the data.
14              b. In order to examine the electronically stored information (“ESI”) in a
                   forensically sound manner, law enforcement personnel with appropriate
15                 expertise will attempt to produce a complete forensic image, if possible and
16                 appropriate, of any digital device or other electronic storage media that is
                   capable of containing data or items that fall within the scope of Attachment
17                 B.
18              c. A forensic image may be created of either a physical drive or a logical
19                 drive. A physical drive is the actual physical hard drive that may be found
                   in a typical computer. When law enforcement creates a forensic image of a
20                 physical drive, the image will contain every bit and byte on the physical
21                 drive. A logical drive, also known as a partition, is a dedicated area on a
                   physical drive that may have a drive letter assigned (for example the c: and
22                 d: drives on a computer that actually contains only one physical hard drive).
23                 Therefore, creating an image of a logical drive does not include every bit
                   and byte on the physical drive. Law enforcement will only create an image
24                 of physical or logical drives physically present on or within the subject
25                 device. Creating an image of the devices located at the search location
                   described in Attachment B will not result in access to any data physically
26                 located elsewhere. However, digital devices or other electronic storage
27                 media at the search location described in Attachment A that have
                   previously connected to devices at other locations may contain data from
28                 those other locations.

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 22                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 24 of 35




1               d. In addition to creating an image of a physical or logical drive from a digital
                   device or other electronic storage media, law enforcement may attempt to
2
                   create an image of the random access memory (“RAM”) of a digital device.
3                  Agents may only create an image of a digital device’s RAM if the computer
                   is powered on at the time of the search. This is because RAM is only active
4
                   when the device is in operation. Any data contained in the RAM will be
5                  lost when the computer is powered off. A computer’s RAM may contain
                   evidence related to who else is logged onto the computer (even remotely),
6
                   open connections that might indicate a program is waiting for commands,
7                  passwords for encryption programs, hardware and software settings, maps
                   of recent files and applications accessed, and information related to what
8
                   communication vendors have recently been utilized on the device (i.e.
9                  instant messaging services, e-mail services, social networking sites, etc.).
                   In addition, RAM may contain encryption keys necessary to access other
10
                   elements of the subject device.
11              e. If based on their training and experience, and the resources available to
12                 them at the search site, the search team determines it is not practical to
                   make an on-site image within a reasonable amount of time and without
13                 jeopardizing the ability to accurately preserve the data, then the digital
14                 devices or other electronic storage media will be seized and transported to
                   an appropriate law enforcement laboratory to be forensically imaged and
15                 reviewed.
16              f. Searching the forensic images for the items described in Attachment B may
17                 require a range of data analysis techniques. In some cases, it is possible for
                   agents and analysts to conduct carefully targeted searches that can locate
18                 evidence without requiring a time-consuming manual search through
19                 unrelated materials that may be commingled with criminal evidence. In
                   other cases, however, such techniques may not yield the evidence described
20                 in the warrant, and law enforcement may need to conduct more extensive
21                 searches to locate evidence that falls within the scope of the warrant. The
                   search techniques that will be used will be only those methodologies,
22                 techniques and protocols as may reasonably be expected to find, identify,
23                 segregate and/or duplicate the items authorized to be seized pursuant to
                   Attachment B to this affidavit. Those techniques, however, may
24                 necessarily expose many or all parts of a hard drive to human inspection in
25                 order to determine whether it contains evidence described by the warrant.
26        47.      The following filter team protocol will be used for digital devices:

27              a. A filter team will conduct the copying and review of digital devices, and
                   any forensic images thereof, that are seized pursuant to Rule 41(e)(2)(B) of
28                 the Federal Rule of Criminal Procedure. The filter team will perform an
                   initial review of the original device or image within a reasonable amount of
     AFFIDAVIT OF CHRISTIAN D. MARTIN - 23                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 25 of 35




 1                  time not to exceed 120 days from the date of execution of the warrant. If
                    the government needs additional time to determine whether the device or
 2
                    image contains any data falling within the list of items to be seized pursuant
 3                  to this warrant, it may seek an extension of the time period from the Court
                    within the original 120-day period from the date of execution of the
 4
                    warrant.
 5               b. After conducting its review, the filter team will create a “results copy” of
 6                  the evidence that contains only those items of evidence that law
                    enforcement is authorized to seize pursuant to Attachment B. The filter
 7                  team will transmit the results copy to the case agents, investigators, and
 8                  prosecutors assigned to the investigation (“the prosecution team”). The
                    filter team will operate independently from the prosecution team.
 9
                 c. If, after conducting the initial search, the filter team determines that the
10                  digital device does not contain any data falling within the ambit of the
11                  warrant, the government will return the digital device to its owner within a
                    reasonable period of time following the search not to exceed 120 days from
12                  the date of execution of the warrant unless an extension is authorized by the
13                  Court.
14               d. Digital devices that constitute instrumentalities of the crimes identified in
                    Attachment B may be maintained for the purpose of preserving evidence
15                  for trial, ensuring the chain of custody, and litigating any issues of
16                  forfeiture. The digital devices, or forensic images thereover, cannot, be
                    further searched absent another search warrant.
17
                 e. The prosecution team will make available to the defense a copy of the
18                  forensic image of any seized digital device that is maintained by the
19                  government provided that the image does not contain contraband.
                 f. The filter team will employ only those methodologies, techniques and
20
                    protocols that may reasonably be expected to find, identify, segregate
21                  and/or duplicate the items that law enforcement is authorized to seize
                    pursuant to Attachment B of the warrant. If the filter team, during its
22
                    examination, comes across in plain view evidence of criminal activity
23                  constituting an offense that is not identified in Attachment B, the filter team
                    may alert the U.S. Attorney’s Office so an evaluation can be made as to
24
                    what additional action may be taken such as applying for a search warrant
25                  to broaden the scope of the examination.
26                                   REQUEST FOR SEALING
27         48.      It is respectfully requested that the Court issue an order sealing, until
28 further order of the Court, all papers submitted in support of the requested search

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 24                                     UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 26 of 35




 1 warrants, including the application, this affidavit, the attachments, and the requested
 2 search warrants. I believe that sealing these documents is necessary because the
 3 information to be seized is relevant to an ongoing investigation, and disclosure of these
 4 materials at this time will jeopardize the progress of the investigation by giving the
 5 subject of the investigation an opportunity to destroy evidence, change patterns of
 6 behavior, or flee from prosecution.
 7                                       CONCLUSION
 8         49.    Based upon the evidence set forth herein, I respectfully submit that there is
 9 probable cause to believe that KEITH MARK ALTAMIRANO made false statements on
10 his tax returns, prepared false tax returns, and committed wire fraud in violation of Title
11 26, United States Code, Section 7206(1) (False and Fraudulent Statements by Taxpayer),
12 Title 26, United States Code, Section 7206(2) (Aiding False and Fraudulent Statements
13 by Third Parties), and Title 18, United States Code, Section 1343 (Wire Fraud), and that
14 evidence, contraband, fruits, and instrumentalities of those offenses, as described above
15 and in Attachment B, are presently located at PREMISES I and PREMISES II, which are
16 described in Attachments A-1 and A-2, respectively. I therefore request that the Court
17 issue warrants authorizing a search of PREMISES I, described in Attachment A-1, and
18 XX
19 XX
20
   XX
21
   XX
22
23 XX
24 XX
25 XX
26
   XX
27
   XX
28

     AFFIDAVIT OF CHRISTIAN D. MARTIN - 25                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 27 of 35




1 PREMISES II, described in Attachment A-2, for the items listed in Attachment B and the
2 seizure and examination of any such items found.
3
4                                                     Respectfully submitted,
5
6
                                                      CHRISTIAN D. MARTIN, Affiant
7
                                                      Special Agent
8                                                     IRS Criminal Investigation
9
            The above-named agent provided a sworn statement attesting to the truth of the
10
     contents of the foregoing affidavit on the 15th day of April, 2021.
11
12
13
                                                      J. RICHARD
                                                           CHARD CREATURA
                                                                   CRREATURA
14                                                    Chief United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      AFFIDAVIT OF CHRISTIAN D. MARTIN - 26                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 28 of 35




 1                                    ATTACHMENT A-1
                                      Property to be Search
 2
 3 The property to be searched is 7914 SE Evergreen Highway, Vancouver, WA 98664
 4 (“PREMISES I”), further described as a split-level single-family residence. PREMISES I
 5 is painted light blue with darker blue trim. The main entrance to PREMISES I faces
 6 south and is comprised of two wood doors, brown in color, with glass inlays. The main
 7 entrance can be accessed by climbing a set of approximately six wooden stairs. There is
 8 an approximately six-foot high iron fence on the south side of the property. The fence
 9 contains a pedestrian gate on the west end and a double-car gate just east to the pedestrian
10 gate. The fence is comprised of pickets and the double-car gate has symmetrical,
11 intricate designs of deer and mountains on each side.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Attachment A-2 – page 1                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 29 of 35




 1                                       ATTACHMENT A-2
                                         Property to be Search
 2
 3           The property to be searched is 3312 E Fourth Plain Boulevard, Suites 110 & 115,
 4 Vancouver, WA 98661, further described as two offices located on the northwest corner
 5 of a single-story commercial building on the north side of E Fourth Plain Boulevard
 6 approximately 100 yards west of the intersection of E Fourth Plain Boulevard and Neals
 7 Lane. The building is painted a light brown, or tan, color. There are two additional
 8 businesses, Elvia’s Hair Salon and Recovery Café, located in the same building. The
 9 Subject Premises occupies two offices, or suites, in this building and the other businesses
10 are not accessible from within the suites of Subject Premises. The Subject Premises can
11 only be accessed from the west side via two glass doors clearly marked with suite
12 numbers 110 and 115. The Subject Premises has a white sign with black lettering and
13 trim above the glass doors that reads, in part:
14                                         SERVICIOS LATINOS
15                             Exito en la Comunidad Latina ·        360-433-7617
16           Inside the Subject Premises are two suites. Suite 110 is on the right and suite 115
17 is on the left. An interior doorway connects the two suites approximately midway of the
18 dividing interior wall. Suite 110 contains a client lobby, receptionist desk, and desks for
19 XX
20 XX
21
   XX
22
   XX
23
24 XX
25 XX
26 XX
27
28
     Attachment A-2 – page 1                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 30 of 35




1 data entry clerks to meet with clients. Suite 115 contains a desk on the front-left side, an
2 enclosed office in the middle-left, and another desk in the back-left. A walkway runs
3 along the right side of suite 115.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Attachment A-2 – page 2                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 31 of 35




1                                      ATTACHMENT B
                                       Items to be Seized
2
           This warrant authorizes the government to search for the following evidence, fruits
3
     and/or instrumentalities of Title 26, United States Code, Section 7206(1) (False and
4
     Fraudulent Statements by Taxpayer), Title 26, United States Code, Section 7206(2)
5
     (Aiding False and Fraudulent Statements by Third Parties), and Title 18, United States
6
     Code, Section 1343 (Wire Fraud) for the time period January 1, 2015 through the
7
     present, whether recorded on paper or stored electronically on computers and related
8
     peripheral devices:
9
10
     Records, Documents, and Items
11
     1.    All bank account records, checking, savings account, investment accounts, bonds,
12         certificates of deposits, signature cards, wire transfers, EFT deposit and
           withdrawal information, deposit receipts, wire transfers, money orders, loan
13
           documents, loan applications, loan payment records, official checks, foreign
14         accounts in any foreign or domestic financial institution and any other related
           financial documents;
15
     2.    All loan records, including loan applications, promissory notes, records reflecting
16
           receipt of loan funds, loan balance records, loan statements, loan repayment
17         schedules, loan balance records, and correspondence regarding loans;
18 3.      All credit card records, including credit card applications, credit card statements,
           credit card payment records, records of items purchased with credit cards;
19         correspondence regarding credit cards;
20 4.      Account ledgers, journals, logs, balance sheets, receipts or papers showing
21         personal and business income; account ledgers, journals, logs, balance sheets
           receipts or papers showing personal and business expenses, sales invoices, sales
22         receipts, expense invoices, balance sheets;
23 5.      Diaries of business activities, calendars, telephone records, payroll records,
24         employment records, business planners;
     6.    Documents and records relating to the preparation or filing of federal or state
25
           income tax returns including any individual, corporate, partnership, trust, and
26         employer state and federal income tax returns, schedules, Forms W-2, Form
27         1040X, Forms W-4, Forms 1099, Forms 1041, Forms K-1, notices and
           correspondence with the IRS and other taxing authorities, client lists and contact
28         information, work papers, and tax preparation materials;
     Attachment B - 1                                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 32 of 35




1 7.          Records, documents, receipts, books, files, correspondence, other articles or
              information relevant to the computation of the federal income tax liability of Keith
2
              Mark Altamirano (aka Larry Altamirano) or Integrity Investments, LLC., dba
3             Servicios Latinos from January 1, 2015 to the date of the execution of the warrant;
4 8.          Documents or materials related to training in tax law and/or the preparation of tax
              returns, including training manuals, examples, templates, and correspondence in
5
              electronic, video, and paper formats;
6 9.          Any safe or locked receptacle or compartment, in which some or all of the
7             property mentioned may be maintained; and
8 10.         Records relating to the purchase or sale of assets such as stocks, real estate,
              vehicles, securities, jewelry, recreational vehicles, boats, and aircraft by Keith
9             Mark Altamirano (aka Larry Altamirano) or Integrity Investments, LLC., dba
10            Servicios Latinos.

11
     Digital Evidence
12
     1.       Digital devices 1 or other electronic storage media 2 and/or their components
13            devices used as a means to commit the violations described above, which include:
14            A.       Any digital device or other electronic storage media capable of being used
15                     to commit, further, or store evidence of the offenses listed above;
              B.       Any digital devices or other electronic storage media used to facilitate the
16
                       transmission, creation, display, encoding or storage of data, including word
17                     processing equipment, modems, docking stations, monitors, cameras,
                       printers, plotters, encryption devices, and optical scanners;
18
              C.       Any magnetic, electronic or optical storage device capable of storing data,
19                     such as floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-RWs,
20                     DVDs, optical disks, printer or memory buffers, smart cards, PC cards,
                       memory calculators, electronic dialers, electronic notebooks, and personal
21                     digital assistants;
22
23
24   1
       “Digital device” includes any device capable of processing and/or storing data in electronic form, including, but
     not limited to: central processing units, laptop, desktop, notebook or tablet computers, computer servers, peripheral
25   input/output devices such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable
     media, related communications devices such as modems, routers and switches, and electronic/digital security
26   devices, wireless communication devices such as mobile or cellular telephones and telephone paging devices,
     personal data assistants (“PDAs”), iPods/iPads, Blackberries, digital cameras, digital gaming devices, global
27   positioning satellite devices (GPS), or portable media players.
     2
       Electronic Storage media is any physical object upon which electronically stored information can be recorded.
28   Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical media.
     Attachment B - 2                                                                            UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                                                  SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 33 of 35




1          D.     Any documentation, operating logs and reference manuals regarding the
                  operation of the digital device or other electronic storage media or software;
2
           E.     Any applications, utility programs, compilers, interpreters, and other
3
                  software used to facilitate direct or indirect communication with the
4                 computer hardware, storage devices, or data to be searched;
5          F.     Any physical keys, encryption devices, dongles and similar physical items
                  that are necessary to gain access to the computer equipment, storage
6                 devices or data; and
7          G.     Any passwords, password files, test keys, encryption codes or other
8                 information necessary to access the computer equipment, storage devices or
                  data.
9
     2.    For any digital device or other electronic storage media upon which electronically
10         stored information that is called for by this warrant may be contained, or that may
11         contain things otherwise called for by this warrant:

12         A.     Evidence of who used, owned, or controlled the digital device or other
                  electronic storage media at the time the things described in this warrant
13                were created, edited, or deleted, such as logs, registry entries, configuration
14                files, saved usernames and passwords, documents, browsing history, user
                  profiles, email, email contacts, "chat," instant messaging logs, photographs,
15                and correspondence;
16         B.     Evidence of software that would allow others to control the digital device
                  or other electronic storage media, such as viruses, Trojan horses, and other
17
                  forms of malicious software, as well as evidence of the presence or absence
18                of security software designed to detect malicious software;
19         C.     Evidence of the lack of such malicious software;
20         D.     Evidence of the attachment to the digital device of other storage devices or
                  similar containers for electronic evidence;
21
           E.     Evidence of counter-forensic programs (and associated data) that are
22                designed to eliminate data from the digital device or other electronic
23                storage media;

24         F.     Evidence of the times the digital device or other electronic storage media
                  was used;
25
           G.     Passwords, encryption keys, and other access devices that may be necessary
26                to access the digital device or other electronic storage media;
27
28
     Attachment B - 3                                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 34 of 35




1          H.     Documentation and manuals that may be necessary to access the digital
                  device or other electronic storage media or to conduct a forensic
2
                  examination of the digital device or other electronic storage media; and
3
           I.     Contextual information necessary to understand the evidence described in
4                 this attachment.
5 3.       Records and things evidencing the use of an Internet Protocol address
           71.59.206.246 to communicate with the internet service provider or other network,
6          including:
7          A.     Routers, modems, and network equipment used to connect computers to the
8                 Internet;
9          B.     Records of Internet Protocol addresses used; and
           C.     Records of Internet activity, including firewall logs, caches, browser history
10
                  and cookies, “bookmarked” or “favorite” web pages, search terms that the
11                user entered into any Internet search engine, and records of user-typed web
12                addresses.
     Filter Team Protocol for Digital Devices
13
     1.    A filter team will conduct the copying and review of digital devices, and any
14
           forensic images thereof, that are seized pursuant to Rule 41(e)(2)(B) of the Federal
15         Rule of Criminal Procedure. The filter team will perform an initial review of the
           original device or image within a reasonable amount of time not to exceed 120
16
           days from the date of execution of the warrant. If the government needs additional
17         time to determine whether the device or image contains any data falling within the
           list of items to be seized pursuant to this warrant, it may seek an extension of the
18
           time period from the Court within the original 120-day period from the date of
19         execution of the warrant
20 2.      After conducting its review, the filter team will create a “results copy” of the
           evidence that contains only those items of evidence that law enforcement is
21
           authorized to seize pursuant to Attachment B. The filter team will transmit the
22         results copy to the case agents, investigators, and prosecutors assigned to the
           investigation (“the prosecution team”). The filter team will operate independently
23
           from the prosecution team.
24
     3.    If, after conducting the initial search, the filter team determines that the digital
25         device does not contain any data falling within the ambit of the warrant, the
           government will return the digital device to its owner within a reasonable period
26
           of time following the search not to exceed 120 days from the date of execution of
27         the warrant unless an extension is authorized by the Court.
28
     Attachment B - 4                                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 3:21-mj-05081-JRC Document 1 Filed 04/15/21 Page 35 of 35




1 4.       Digital devices that constitute instrumentalities of the crimes identified in
           Attachment B may be maintained for the purpose of preserving evidence for trial,
2
           ensuring the chain of custody, and litigating any issues of forfeiture. The digital
3          devices, or forensic images thereover, cannot, be further searched absent another
           search warrant.
4
5 5.       The prosecution team will make available to the defense a copy of the forensic
           image of any seized digital device that is maintained by the government provided
6          that the image does not contain contraband.
7 6.       The filter team will employ only those methodologies, techniques and protocols
8          that may reasonably be expected to find, identify, segregate and/or duplicate the
           items that law enforcement is authorized to seize pursuant to Attachment B of the
9          warrant. If the filter team, during its examination, comes across in plain view
10         evidence of criminal activity constituting an offense that is not identified in
           Attachment B, the filter team may alert the U.S. Attorney’s Office so an
11         evaluation can be made as to what additional action may be taken such as applying
12         for a search warrant to broaden the scope of the examination.

13
14 THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE
15 MEDIA AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS
16 SPECIFICALLY AUTHORIZED BY THIS SEARCH WARRANT, NOT ONLY TO
17 THE EXTENT THAT SUCH DIGITAL DEVICES OR OTHER ELECTRONIC
18 STORAGE MEDIA CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL
19 ACTIVITY DESCRIBED ABOVE, BUT ALSO FOR THE PURPOSE OF THE
20 CONDUCTING OFF-SITE EXAMINATIONS OF THEIR CONTENTS FOR
21 EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED
22 CRIMES
23
24
25
26
27
28
     Attachment B - 5                                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2021R389
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
